


Exhibit 10.5


MEREDITH CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


This Agreement is made as of _____________, between Meredith Corporation, an
Iowa corporation (the “Company”), and _______________________ (the “Director”),
covering one or more grants by the Company to the Director of shares of
Restricted Stock under the Meredith Corporation 2014 Stock Incentive Plan (the
“Plan”). This Agreement is subject to all applicable provisions of the Plan and
the Plan’s Prospectus. Any capitalized terms used herein that are otherwise
undefined shall have the same meaning provided in the Plan.
1.Grant of Shares. In consideration of valuable services rendered by the
Director to the Company and of the agreements hereinafter set forth, the Company
has granted and may hereafter grant to the Director shares of Common Stock of
the Company, $1.00 par value (the “Shares”). With respect to each grant of
Shares, the date of grant, the number of Shares granted and the date or dates of
the lapse of the “Restrictions” (as defined in Section 2 below) shall be set
forth in a notice of the grant (“Notice of Grant”). Concurrently with each
grant, the Company will transfer an amount equal to $1.00 (the par value
thereof) from the Company’s Additional Paid-in Capital account to the Company’s
Common Stock account for each of the Shares that are the subject of this grant,
so that said Shares are fully paid and non-assessable. The Shares shall be
registered on the books of the Company’s transfer agent in the Director’s name.
The Director shall have all the rights of a shareholder with respect to the
Shares, including the right to vote and to receive dividends or other
distributions paid or made with respect to the Shares. However, any securities
of the Company which may be issued with respect to such Shares by virtue of any
stock split, combination, stock dividend or recapitalization shall be deemed to
be “Shares” hereunder and shall be subject to all the terms and conditions of
the Plan and this Agreement.
2.Restriction. Until and to the extent that the Restriction imposed by this
Section 2 has lapsed pursuant to Sections 3 or 4 below, the Shares shall not be
sold, exchanged, assigned, transferred, pledged or otherwise disposed of, and
shall be subject to forfeiture as set forth in Section 5 below.
3.Lapse of Restriction by Passage of Time. The Restriction shall lapse and have
no further force or effect with respect to the Shares comprising each grant at
the time or times set forth in the Notice of Grant.
4.Death, Disability or Retirement. In the event of the death, permanent
disability or retirement of the Director prior to the lapse of the Restriction
on any or all of the Shares, the Restriction on all such Shares shall lapse and
have no further effect as of the date of death, permanent disability or
retirement. For these purposes, “permanent disability” shall mean the Director
is determined to be unable to engage in any substantially gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, and “retirement” shall mean (a) leaving the Board of
the Company at the end of the full term for which the Director was elected, (b)
retirement from the Board of the Company at any time at or after age 72, or (c)
retirement at any time with the consent of the Board of the Company.
5.Forfeiture of Shares. In the event of the termination of the Director’s
service on the Board of the Company for any reason other than death, permanent
disability or retirement, all of the Shares then subject to the Restriction
shall be forfeited and transferred to the Company by the Director.




--------------------------------------------------------------------------------




The Company is hereby authorized to cause the transfer into its name all Shares
that are forfeited to the Company pursuant to this Section.
6.Delivery of Shares. Shares as to which the Restriction has lapsed shall be
delivered by the Company to the Director or his or her representative.
7.Withholding Taxes. The Director acknowledges his or her responsibility for the
payment of any taxes for the respective tax jurisdiction attributable to any
Shares and that no taxes will be withheld by the Company.
8.Notices. All notices hereunder shall be deemed given on the date that it is
(1) delivered in hand, (2) sent by certified mail, return receipt requested,
postage prepaid, or by Federal Express or other recognized delivery service,
which provides proof of delivery, all delivery charges prepaid, or (3) two
business days after it is sent in writing, in each case addressed as follows:
To the Company:
Meredith Corporation
1716 Locust Street, LS-101A
Des Moines, IA 50309
Attention: Corporate Secretary


To the Director:
 
 
 
 
 
 
 
 



9.Term of Agreement. This Agreement shall terminate on (a) expiration of
Director’s current term, or (b) the date of the lapse of all remaining
Restrictions, whichever is last to occur.
10.Succession. This Agreement shall be binding upon and operate for the benefit
of the Company and its successors and assigns and the Director.
11.Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
internal law and not the law of conflicts of the State of Iowa and shall be
brought only in federal or state court in Iowa.
12.Plan Document. This Agreement is intended to conform in all respects with,
and is subject to, all applicable provisions of the Plan. Inconsistencies
between this Agreement, the Plan Prospectus or the Plan shall be resolved in
accordance with the terms of the Plan. By your acceptance of this Agreement, you
agree to be bound by all of the terms of this Agreement, the Plan, the Plan
Prospectus, and any share ownership and retention guidelines established by the
Company. The Plan and the Plan Prospectus are available at:
Plan Prospectus:
http://intranet.meredith.com/Documents/S-8%20for%202014%20SIP.pdf
Plan: http://intranet.meredith.com/Documents/2014%20Stock%20Incentive%20Plan.pdf
or from:




--------------------------------------------------------------------------------




Corporate Secretary
Meredith Corporation
1716 Locust Street, Mail Stop LS101-A
Des Moines, IA 50309
Phone:    515-284-3357
Fax:     515-284-3933
Email: shareholderhelp@meredith.com


13.Interpretations. Any dispute, disagreement or question which arises under, or
as a result of, or in any way relates to the interpretation, construction or
application of the terms of this Agreement, the Plan, or the Plan Prospectus
will be determined and resolved by the Committee or its authorized delegate.
Such determination or resolution by the Committee or its authorized delegate
will be final, binding and conclusive for all purposes.
IN WITNESS WHEREOF, the parties have executed this Agreement, on and as of the
date first above written.
MEREDITH CORPORATION
 
 
 
 
 
 
 
 
 
 
 
Chief Development
 
___________________, Director
Officer, General Counsel, and Secretary
 
 
 
 
     Social Security Number







